Case 1:20-cv-00026 Document 8 Filed on 04/24/20 in TXSD Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

MARIA ARTEAGA, MOISES RINCON,
TERESA RODRIGUEZ, AND JOSE RUIZ
Plaintiff,

vs. CIVIL ACTION NO.1:20-cv-00026
AQUA FINANCE, INC GREEN SKY LLC,
TRUIST BANK FKA SUNTRUST BANK,
CONNEXUS CREDIT UNION, APOLLOTEK
INTERNATIONAL INC AND SPACEWATER
SYSTEMS, LLC

Defendants.

60 6°? OR “OD YOR YOR KOR UO? 60> COP 4? 6 4?

DEFENDANTS SPACEWATER SYSTEMS, LLC’s
ANSWER AND DEFENSES TO PLAINTIFFE’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, Defendant, SpaceWater Systems, LLC, which answer the allegations of
the Plaintiff, Maria Arteaga, Moises Rincon, Teresa Rodriguez and Jose Ruiz, and asserts

affirmative defenses as follows:

 

ADMISSIONS AND DENIALS
Introduction
1. Defendant denies the factual allegations contained in the introduction.
Parties
2. Defendant lacks knowledge or information sufficient to form a belief about the

residencies and locations of the other named parties as recited as alleged in paragraphs 1-8. As

such, the allegations are denied.

Space Water Systems. LLC’s Answer and Defenses to Original Complaint - Page - 1
Case 1:20-cv-00026 Document 8 Filed on 04/24/20 in TXSD Page 2 of 5

3. Defendant admits the allegations contained in paragraph 9.

4. The allegations in the paragraph 11 merely contain recitals or state legal
conclusions to which no responsive pleading is required.

Jurisdiction and Venue
5. Defendants lack knowledge or information sufficient to form a belief about the
truth of the allegation that the court has subject matter jurisdiction pursuant to 15 U.S.C. § 1640
(Truth in Lending Act) or 18 U.S.C. § 1964 (RICO), as alleged in paragraph 12.

6. Defendant admits the allegations contained in paragraph 13.

7. Defendant lacks knowledge or information sufficient to form a belief about the
residencies and locations of the other named parties as recited as alleged in paragraphs 14-16. As
such, the allegations are denied.

8. Defendant lacks knowledge or information sufficient to form a belief about the
the facts in support of venue as recited as alleged in paragraph 17. As such, the allegations are
denied.

Factual Allegations

7. Defendant denies the allegations contained in paragraphs 18-28.

8. Defendant lacks knowledge or information sufficient to form a belief about the
allegations contained in paragraph 29. As such, the allegations are denied.

9. Defendant denies the allegations contained in paragraphs 29-47.

10. Defendant lacks knowledge or information sufficient to form a belief about the

allegations contained in paragraphs 48-51. As such, the allegations are denied.

SpaceWater Systems. LLC’s Answer and Defenses to Original Complaint - Page - 2
Case 1:20-cv-00026 Document 8 Filed on 04/24/20 in TXSD Page 3 of 5

11. | Defendant denies the allegations contained in paragraphs 52-71.

12. Defendant lacks knowledge or information sufficient to form a belief about the
allegations contained in paragraphs 72-82. As such, the allegations are denied.

13. Defendant denies the allegations contained in paragraphs 83-139.

Causes of Action and Prayer for Relief

14. Defendant denies the factual allegations which are contained within paragraphs

140-182.
AFFIRMATIVE DEFENSES

15 First Affirmative Defense. Plaintiffs’ Original Complaint fails to state a cause of
action upon which relief may be granted.

16. Second Affirmative Defense. Plaintiff failed to mitigate or reasonably attempt to
mitigate their alleged damages, if any, as required by law.

17. Defendant reserve its right to assert any additional defenses to Plaintiff's claims as
they become known during the course of this litigation.

WHEREFORE, Defendant respectfully requests that Plaintiff take nothing by his suit,
that their costs of suit be awarded against Plaintiff, and for such other and further relief, both at

law and in equity, to which they may show themselves justly entitled.

SpaceWater Systems. LLC’s Answer and Defenses to Original Complaint - Page - 3
Case 1:20-cv-00026 Document 8 Filed on 04/24/20 in TXSD Page 4 of 5

Respectfully submitted,
J. Nathan Overstreet & Assoc., P.C.

/s/ J. Nathan Overstreet

James Nathan Overstreet

State Bar No. 00784706

8711 Highway 6 North, Suite #230
Houston, Texas 77095

(281) 855-1000

Fax (281) 855-4580
overstreetlawfirm@pmail.com

Attormeys for Defendant
SpaceWater Systems, LLC

Space Water Systems, LLC’s Answer and Defenses to Original Complaint - Page - 4
Case 1:20-cv-00026 Document 8 Filed on 04/24/20 in TXSD Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing pleading has been served on
the following parties according to the Federal Rules of Civil Procedure electronically on this the
24" day of April, 2020, to:

Texas RioGrande Legal Aid
Amy E, Clark

4920 N. IH-35

Austin, Texas 78752

(512) 374-2782

aclark@trla.org

Lisa Y. Guerra

301 S. Texas Ave.
Mercedes, Texas 78570
(956) 447-4803

lguerra@trla.org

Eva D. Sikes

1206 E. Van Buren Street
Brownsville, Texas 78520
(956) 982-5540

esikes@trla.org

/s/ J. Nathan Overstreet
James Nathan Overstreet

Space Water Systems. LLC’s Answer and Defenses to Original Complaint - Page - 5
